 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer is the largest purchaser in the area, when it shuts down,the clam boats, including those independently owned, stop operations.The boats, equipped for clam dredging, are not suitable for any othertype of fishing.The above facts disclose some elements which would tend to showthat the captains and crews are employees of the Employer. Thus,the use of the boats is restricted as they can be used only for clamdredging with their present gear; in practice when the Employer hassuspended the processing of clams, the boats are laid up because theEmployer is the largest purchaser in the area; the boats are smalland are manned by a captain and two crew members thereby diminish-ing the opportunity of the captains to realize profit from the efficientoperation of the boat; and, finally, the captain is paid the 10 centsa bushel bonus directly by.the Employer for his care of the Employer'sequipment and his skill in catching clams.On the other hand, there are factors which, in our opinion, rebutthe inference that the Employer had retained such control over theboats and personnel as to create an employer-employee relationship.The captains select the crews, nd they have discharged crew members;they determine the working hours, receive a fixed, agreed-upon pricefor the clams, keep the records of the boats' operations, and withholdtaxes and pay social security.The agreements. under . which theycharter the boats and sell the clams to the Employer are not terminableat will, but, to the contrary, run for fixed terms.In determining whether or not the Employer has the right of, con-trol over the boats and their crews, we have weighed all the factorsdiscussed above, and on the record as a whole we find that the captainsare independent contractors and the crew members their employees.(SeeJ. Howard Smith, Inc., 95NLRB 21. CompareSouthern Shellfish Co., Inc.,95 NLRB 957.)We find, accordingly, that no question affecting commercc_ existsconcerning the representation of employees-of the Employer withinthe meaning of 'Section 9 (c)ahd Section 2 (6) and (7) of the-Act,and we shall therefore dismiss the-petition.(The Board dismissed the petition.]United Brotherhood of Carpenters and Joiners of America,.AFL.-CIO, RichardP. GriffinandFrankBarry,its agents;Carpen-ter's District.Council.of : Springfield,Massachusetts,AFL-CIO,and WalterJ. LaFrancis and Harry P. Hoganits agentsandJ. G. Rowand Sons Company.Case No. 1-00-155. June 24, .1957DECISION AND ORDEROn October 31, 1956, Trial. Examiner Max M. Goldman issued hisIntermediate Report in the above-entitled proceeding, finding.that the118 NLRB No. 24. UNITED BROTHERHOOD OF CARPENTERS AND JOINERS287Respondents had not engaged in the unfair labor practices alleged inthe complaint and recommending dismissal of the complaint as setforth in the copy of the Intermediate Report attached hereto.There-after, the General Counsel and the Charging Party filed exceptions tothe Intermediate Report and supporting briefs.The Board has reviewed the-rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report; the exceptions, the briefs, and the entire record in thiscase, and, finding no merit in the exceptions, hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, with theadditions noted below.For the reasons indicated in the Intermediate Report, we agree withthe Trial Examiner that the secondary employer in this case, RoyConstruction, was not a neutral in the primary dispute between theUnion and Roy Lumber, and hence there was no violation of Section8 (b) (4) (A) or Section 8 (b) (4) (B) of the Act as alleged in thecomplaint.Under the circumstances of this case, we are of the view.that Roy Construction and Roy Lumber, although separate corporateentities, were one and the same employer for the purposes of Section8 (b) (4) (A) and Section 8 (b) (4) (B), or that they were so alliedin their relationship as to warrant finding that Roy Construction wasnot a neutral employer wholly unconcerned in the primary dispute.Contrary to our dissenting colleague, our decision is not contrary tothat inIrwin-Lyons Lumber Company, 87NLRB 54. In that case,the Board held that a union did not violate Section 8 (b) (4) (A) bypicketing a company, which was substantially owned, controlled, andoperated by an employer with whom the union was then engaged in alabor dispute, because the company was not a neutral or wholly un-concerned employer.There, the primary employer, a corporation,was engaged in logging and sawmill operations; the secondary em-ployer, a separate corporation, was engaged in transportation of logs.The stock ownership and the managerial control of both companieswere vested in the same individuals, and both companies were engagedin "one straight line operation," that is, the primary employer cut thelogs and the secondary employer transported the logs down a riverto a mill where the primary employer sawed the logs into lumber.In the present case, as inIrwin-Lyons,Roy Lumber and Roy Construc-tion were engaged in a "straight line operation" as Roy Lumber wasRoy Construction's sole'source of supply of millwork lumber.Moreover, the Board did not decide inIrwin-Lyonsthat the absenceof a "single line operation" precludes a finding of an ally relationship.A determination as to the existence of an ally relationship must bebased on all the circumstances presented.Even if there were no"single line operation" here, we conclude that that element is not a pre- 288-DECISIONS-OF NATIONAL LABOR RELATIONS BOARD:._,requisiteto the establishment, of. an. ally relationship and that such, a_-relationship is established in. circumstances, as here, where the.busi-.nesses of the primary and the secondary employers; are Commonlyowned and .controlled,as set--forth in the Intermediate Report..Nor do we agree with our dissenting colleague that theAmerica,.Furniture Company, Inc., of El Pasocase, 116 NLRB 1496,. and relatedcases-, are controlling here.Under differing circumstances which existin those cases, the Board has refused to treat two or more- enterprisesas constituting a single employer for jurisdictional purposes or forpurposes of unit determination.Where an issue has arisen as to the.existenceof a secondary -boycott proscribed by Section 8 (b) (4), theBoard has invoked the ally doctrine in order to avoid going beyondthe congressional purpose of protecting innocent third-party em-ployers in a labor dispute.' It is this consideration, not relevant to.American Furnitureand related cases, to which we give controllingweight in the present case.-Finally, contrary to statements in the dissenting opinion, we maynot properly be concerned with whether the. Union was entitled torecognition from Roy Lumber or whether the employees of RoyConstruction, in being. induced to engage in strike .activity,, were"victims of, a dispute that does not concern them," as, such considera-tions arenot germane to a determination of the issues involved in thisproceeding.[The Board dismissed the complaint.]MEMBER RODGERS, dissenting:.,This is a case where the Carpenters' Union, after it had failed forseveral years to organize the employees peaceably and although itstill did not represent nor claim to represent a single one_of its employ-ees; demanded that Roy Lumber recognize the 'Carpenters' Union asthe employees' exclusive bargaining representative,' or have its busi-ness cut off by means of secondary boycotts. or strikes against itscustomers.3Roy Lumber chose to obey the law 4 and refused to1Irwin-Lyons Lumber Company,87 NLRB 54,at p. 56, footnote 3, and at p. 84.9 RoyLumber told the Union that it was not opposed to its employees being organized,.and assured the Union that it would recognize and bargain-with itas soon as the Un'in..represented the employees and was certified by the Board.3The same demand and threat were being made against certain other unorganizedbuilding supply firms in the.Springfield,Massachusetts,area, none-of whom is directlyinvolved in this case.So far as the record shows,the Union did not represent, norclaim torepresent,a single employee of these employers.In fact,the Union,accordingto the testimony of its own witnesses,had not bothered to solicit any of the employeesnor even to seek to interest them in joining.As stated by union agent Griffin,itwouldbe easier and more pleasant for the nonunion supply firms-including Roy Lumber to"voluntarily"recognize the Union.* It is well-settled that the Act forbids an employer to recognize as collective,-bargainingrepresentative a union which in fact does not represent or claim to represent its em-ployees.That is especially true here where recognition,would also have meant acquies-cence in P. union-security contract. UNITEDBROTHERHOODOF CARPENTERS AND- JOINERS2S9impose the Union upon its employees.The Union thereupon. inducedand encouraged the employees of Roy Construction to strike, so as tocompel-their employer to cease using millwork sold to it by RoyLumber in order to force the latter to recognize.the Union.Here. areall the necessary elements of a violation of Section 8 (b) (4) (A) and(B) of the Act.Nonetheless, the majority, in accord with the TrialExaminer, finds. that the Union was engaged in lawful conduct onthe ground that Roy Lumber and Roy Construction are so closelyrelated that they may not be considered separate employers in theirrelationship with one another.Otherwise stated, the majority findsthat Roy Lumber and Roy Construction constitute a single economicenterprise or employer, so that the latter does not stand in the positionof a neutral employer wholly unconcerned in the dispute between theUnion and Roy Lumber but is an "ally" of Roy Lumber. I do notagree.In my opinion, the majority's decision is without support infact and without authority in law.'The'facts in this case establish that Roy Lumber and Roy Construc-tion, although commonly owned by the five Roy brothers, are engagedin- entirely separateenterprises,are managed and operated whollyindependent of one another, and that the business of one is unrelatedto that of the-other except when on occasion Roy Lumber sells to RoyConstruction in the ordinary course of business.Roy Construction isa separatelegal. entity engaged in the general contracting andbuildingbusiness.Roy Lumber is :likewise a. separate legal: entitybut ell . gaged-'in the sale and distributiolr of lumber and building mate-rials.George and Joseph Roy are president and treasurer respec-tively. of. Roy Construction.Edmond and Fred Roy are presidentand treasurer respectively of Roy Lumber.None of the Roy brothersis a corporateofficial or employee of both companies.The only familyrelationship between the companies is the fact that the five Roybrothers constitute the membership of the board of directors of RoyConstruction and all the brothersexceptLeo Roy make up the mem-bership of the board of directors of Roy Lumber.However, thedirectorsmeet but. once a year and then only for the purpose ofelecting directors and corporateofficersduring the ensuing year.Furthermore, , although. legally "vested with powers of management,the directors have not at any time exercised those powers but havealways left the management of the companies entirely in the handsof their respective corporate officials.5It isto henoted that inasmuch as there is no interchange of work between the twocompanies, this case does not involve the "struck-work" phase of the so-called "ally rule"under whichthe courtshave held,and properly so in my opinion,that if a secondaryemployer cooperates with the primary employer by handling his "struck"work, the sec-ondary employer loss his status as a neutral and picketing against him does not violatethe statute.SeeDouds v. Metropolitan Federation of Arch'ite`cts; etc.;75'F.* Supp: 672(D. C., N. 1.) ;andN.L. R. B. v.Business Machines and Office Appliance Mechanics Board,etc.,Local459; 228 F.2d 553(C. A. 2).4;)0553--58-vol.118-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record further reflects that each company has its ownseparatepremises,officers,records, payroll division financial organization, andthat each maintains and files separate tax returns.Thereis no inter-change of work, or duties, or equipment between the two companies.They do not employ supervision in common.No employees are inter-changed or transferred between the companies.Each company doesitsown hiring, and the labor relations, business, and operationalpolicies of each are formulated, determined, and effectuated inde-pendently and separately.6There are no joint- meetings of officers-oremployees of the two companies to discuss the businesses or policies.The two. companies make their sales and purchases independently,and neither company has any influence or say over what or where theother will purchase or sell.The sole activity connecting the two companies is the sale on occasionof lumber and building supplies by Roy Lumber to Roy Construction.However, these constitute only a very small portion of thetotal salesand purchases of the two companies. Thus, during a representativeperiod (1955), Roy Lumber's total gross sales were $1,707,257, ofstruction.The balance of $1,621,718, or approximately 95 percent,was to other general contractors, industrial plants, andconsumers. Inthat same period Roy Construction purchased $1,348,403 worth oflumber and building supplies, of which only 6 percent came from RoyLumber.The total purchases by Roy Construction of the type ofmaterials which Roy Lumber sells were $400,000 of which $85,539,or approximately 21 percent, was from Roy Lumber.The price atwhich Roy Lumber sells to RoyConstruction is the same charged toall other customers, and is based on competitive bidding.While RoyConstruction purchased all of its millwork from Roy Lumber, it did sosimply because Roy Lumber offered the best pricein the area .7The foregoing facts are clearly insufficientunder controlling Boardprecedent to establish a single economicenterpriseor employer. Thereis neither common management, nor commonoperation,nor commoncontrol over labor relations, nor unified productioneffort.The onlyelements of integration between Roy Lumber and Roy Constructionare common ownership, interlocking directorates, and ordinary buyingand selling.But in the recentAmerican Furniture Company, Inc.,of El Pasocase, 116 NLRB 1496, the Board, withMember Murdockdissenting, held that those factors do not providea sufficientbasis forfinding two or more corporations to constitute a single employer9 For example, the Union asked George Roy of Roy Construction to use his influence tohave Roy Lumber recognize the Union.George Roy declinedexplaining that Edmond andFred Roy run Roy Lumber to suit themselves.aRoy Construction has at no time performed any work for Roy Lumber.Some yearsago when Roy Lumber had repair work done, it gave the job to another builderbecausehe was a better customer than Roy Construction. UNITED BROTHERHOOD OF CARPENTERSAND JOINERS291within the meaning of the Act.' In that case 4 brothers owned 3retail furniture stores, held a majority of the offices in each corpora-tion with the same brother being president or vice president in 2 ormorecorporations, and constituted a majority of the board of di-rectors in 2 corporations and 50 percent in the other. In addition thethree stores purchased goods in common, sold goods to one another,and used certain facilities and premises in common. If under thesefacts the= Bpard did. not find a, single employer, it certainly should notdo so in' the; instant case, particularly since here, unlike inAmericanFurniture,there is a complete divorcement of operation and manage-ment between Roy Lumber and Roy Construction.The majority contends, however, thatAmerican Furnitureand re-latedcases areinapplicable because they deal with the question ofsingle employer for jurisdictional purposes or for purposes of unit de-termination, whereas the instant case deals with that question for thepurpose of determining whether a secondary employer is entitled tothe protection of the Act.This contention is obviously without merit,since it is predicated upon the erroneous premise that the same 2employers may constitute a single employer for 1 section of the Actand separate employers for another. In other words, if the - Unionwere to file a petition for a unit limited to the employees of Roy Lumberand the latter were to contend that the unit should include the em-ployees of Roy Construction on the ground that under the majority'sdecision in this case the two companies constitute a single employer,the majority would disregard its present ruling and would find, pre-sumably on the authority ofAmerican Furniture,that Roy Lumberand Roy Construction constitute separate employers and would grantthe petition.The majority would thus impose obligations upon em-ployers under one set of rules and deny them the protection of the Actunder another. I do no believe that the Act permits or the Congressintended so anomalous a result.The majority's decision -is also contrary tothe Irwin-Lyons LumberCompanycase,87 NLRB 54, upon which the majority erroneouslyrelies.In that case the stock ownership of both the primary and thesecondary employer was vested in the same individuals. The secondaryemployer was engaged. in loggingoperations along theCoos River,Oregon.The only way that the secondary employer could have itslogs transported to its sawmill was to employ the services of the pri-mary employer since the latter was a public utilityoperating undera franchise which gave it the exclusive right to transport logs along theCoos River.The Board found that the secondary employer was nota neutral or wholly unconcerned employer within the meaning of theAct. It did so, however, not merely because there was common owner-See alsoSafeway Transit Company,111 NLRB 1359. 292DECISIONS OF NATIONAL -LABOR-ship but particularly because.there was.commoin maaia:gement in thatthe same individual was the president.and active oper.a-ting head ofboth employers and because the. two companies were.engaged in "onestraight-line operation"or. unified production effort, so that.the second-ary'employer utilized the primary employer."as a necessary adjunct"to its operations.Thus it is clear that forIrwin-Jyonsto:be: applicablethere must be common management or: at least a"straight-line opera-.tion."But, as previously noted; the managements'of Roy Lumberand Roy Construction are entirely separate and fully: autonomous,being vested in different individuals possessed of complete authorityto operate.their respective companies as they deem best.Moreover,.Roy Construction and Roy Lumber are not engaged in a straight-lineoperation or unified production effort.The millwork which RoyConstruction buys from Roy Lumber represents a very small part of thetotal'sa'les and purchases of the two companies,and is bought in theordinary course ofbusiness and not as a matter of necessity.or as partof a unified production effort, but only because:the price is better.Under these circumstances,it can scarcely be said that Roy Lumber isa necessary adjunct to or an integral segment of the.operations of RoyConstruction.In sum, I am unable to agree with the majority that common owner-ship-and ordinary buying and selling are conclusive in determinatingwhether an "ally" relationship exists between the secondary' and theprimary employers within the meaning of Section:8 (b) (4) of theAct.The majority's:position reflects,_in.my opinion,,atinisunderstand-ing of congressional intent in enacting Section 8(b) (4).The so-called "ally"or "nonneutral"rule stems from"a statement made bySenator Taft, during the course of the debate on Section 8 (b)' (4), tothe effect that the section protects employers"wholly unconcerned inthe disagreement between an employer and his employees."The .majority wouldgive the phrase"whollyunconcerned"the broadestconstruction so as to make the "ally"rule applicable to any secondaryemployer who is related to the primary employer through commonownership and ordinary buying and-selling..But subsequent legis-lative history clearly establishes that Senator Taft intended his.state-ment' to have a restricted meaning.During the course of 'debate onproposed amendments to the Act in the Eighty-first Congress;SenatorTaft stated :The secondary boycott ban.is'not intended to apply to acase where [the secondary employer] is, in effect,in cahoots withor acting as a part of the primary employer ... where the sec-ondary employer is so closely allied to the primary employer asto amouut.to an alter ego situation or an employer. relationship. UNITED BROTTIERIIOOD OF CARPENTERS AND JOINERS293The spirit of the Act is not intended to protect a man 'who is co-operating with a primary employer and taking his work anddoing the work which he is unable to do because of the strike.'Thus it is clear that according to Senator Taft the "ally" rule ap-plies only where the secondary employer handles "struck work" orwhere he is engaged with the primary employer in a unified and inte-grated production effort. In the latter connection it should be notedthat the case Senator Taft had in mind was the jobber-contractor sys-tem of production whereunder the contractor is in economic reality thejobber's outside agent to obtain his required production.1°Obviouslythe relationship between Roy Lumber and Roy Construction cannotbe said to even approximate the jobber-contractor system.I believe that the "ally" rule should be limited to the types of caseswhich Senator Taft cited, for otherwise the rule will tend to nullifySection 8 (b) (4) of the Act. Until today the Board has been wiselycautious in extending the "ally" rule.The only case where the Boardhas heretofore found the rule to be applicable is theIrwin-Lyonscase,supra.But under the majority's decision in this case the rule is beingextended to the point where the public policy of the Act can be de-feated by the mere coincidence of common ownership and ordinarybuying and selling.Suppose that one individual or group owns atrucking company and also a tire factory. If the trucking companypurchases tires from the latter, it forfeits the protection of the Act,according to the majority, in the event of a secondary boycott stem-ming from a labor dispute with the tire factory.Another example iscommon ownership of a newspaper and a theater. If the latter buysadvertising space in the paper, it makes itself an open target forsecondary boycotts by unions disputing with the newspaper.Thusoutlawry under the Act becomes the price of common ownership andordinary buying and selling.I would also call attention to the fact that Section 8 (b) (4) wasdesigned to protect secondary employees as well as their employers.In this case the employees of Roy Construction have been made thevictims of a dispute that does not concern them at all and in whichtheir own interests are in no way involved. They have been induced tostrike not for the purpose of achieving any legitimate union demandbut of forcing Roy Lumber to violate the Act by imposing a collective-bargaining representative on its employees, regardless of their ownwishes and rights. It would seem then that this Board should seekto prevent such conduct rather than to reach for an interpretation ofthe Act which permits and encourages it.0 95 Cong. Rec. 3709.10 Loc.cit. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDFor the reasons set forth above, I would reverse the Trial Examinerand find the Union's conduct violative of Section 8 (b) (4) (A) and(B) of theAct.IIMEMBERJENKINS took no part in the consideration of the aboveDecision and Order.11The majority alleges that there are "differing circumstances" between the instantcase andAmerican Furniture,but fails to specify such circumstances.Moreover, themajority holds that the ally doctrine applies even though the primary and secondaryemployers are not engaged In a unified and integrated production effort, but fails to citein support of its position either judicial authority or legislative history.And, in addition,the majority considers irrelevant to the dispositon of the case the fact that employeesof Roy Construction were "victims of a dispute that does not concern them." This sug-gests that, contrary to legislative history, the majority views the secondary boycott pro-visions of the Act as having been enacted solely for the protection of secondary employ-erswhereas it is clear that Congress intended those provisions to protect secondaryemployees as well.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by J. G. Roy and Sons Company, herein also called theCharging Party or Roy Construction, the General Counsel by the Regional Directorfor the First Region (Boston, Massachusetts), of the National Labor RelationsBoard, herein called the Board, issued his complaint dated July 16, 1956, againstUnited Brotherhood of Carpenters and Joiners of America, AFL-CIO, Richard P.Griffin and Frank Barry, its agents, and Carpenter's District Council of Springfield,Massachusetts, AFL-CIO, and Walter J. LaFrancis and Harry P. Hogan, its agents,herein called the Respondents or the Union, alleging that the Respondents hadengaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (b) (4) (A) and (B) and Section 2 (6) and (7) of theLabor Management Relations Act, 1947, 61 Stat. 136, herein called the Act.Copiesof the complaint and the charge together with notice of hearing were duly servedupon the Respondents and the Charging Party.The Respondents' answer deniesthe commission of unfair labor practices, but admits, among other things, the agencyallegation of the persons named above.Pursuant to notice a hearing was held on August 14 and 15, 1956, at Springfield,Massachusetts.Full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded the parties.The General Counsel and the Respondents presented oral argument at the close ofthe hearing, but none of the parties availed itself of the opportunity to file a brief.Upon the entire record in the case, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OPERATIONS INVOLVEDRoy Construction, the Charging Party, a Massachusetts corporation, with prin-cipal offices located at Springfield, Massachusetts, is engaged in the general contract-ing business in the construction industry. Its annual volume of business is valuedin excess of $1,500,000, of which approximately $600,000, represents projectssituated outside the Commonwealth of Massachusetts.During 1956, Roy Construc-tion was engaged in the construction of the Chicopee housing project and purchasedlumber and building supplies from J. G. Roy Lumber Company, herein also referredto as Roy Lumber. Roy Lumber, a Massachusetts corporation, with principaloffices and a place of business at Chicopee Falls, Massachusetts, is engaged in thesale and distribution of lumber and building materials. In the course of its business,Roy Lumber annually sells and ships lumber and building materials valued at ap-proximately $85,000 directly to points outside the Commonwealth of Massachusetts.It is found that Roy Lumber is engaged in commerce within the meaning of the Act. UNITED BROTHERHOOD OF CARPENTERS AND JOINERS29511.THE LABOR ORGANIZATIONS INVOLVEDUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO,and Car-penter'sDistrict Council of Springfield,Massachusetts,AFL-CIOare labor organi-zations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA. The eventsDuring 1955,some of theUnion'sagentsvisited several unorganized buildingsupply firmsin the greaterSpringfieldarea includingtheMerrick Lumber Company,the Doaneand Williams Company, and Roy Lumber in an effort to unionize thatsegment ofthe construction industry.Raymond D. Merrick, of the Merrick LumberCompany, described a visit by Richard P. Griffin,a union agent,inwhich Griffinobjected to the firm supplyinga union generalcontractor and also pointed outthe benefits of unionization to the employees, the benefits to the firm in working withthe unioncontractors and theabsenceof interference with the erection of theirmaterial.In talkingtoAbraham Zellam, of the Doane and Williams Com-pany, Griffin, who appeared with a fellow unionagent,Walter J. LaFrancis, ex-plained the advantages of the employeesjoiningthe Union.When Griffin spoke toEdmond A. Roy, president of the Roy Lumber, LaFrancis was also present.Griffinstated that his purposewas to organizethe employees of the Company and otherlumber companies,that the Unionwas afriendly organization, that they wantedthe firm to peacefully agree to organize the employees, and that they knew theirrights and could be tough if they had to be tough.Griffin declared that they wereseekingrepresentationof all Roy Lumber employees including millworkers,truckdrivers and lumber handlers.In September 1955, Union Agents Harry P. Hogan, LaFrancis, and Griffin held ameeting with the Building Trades Employees Association, an organization of generalcontractors, subcontractors, and materialdealersin the area.Present in addition tothe executive secretary of theorganizationwere about 8 or 10 contractors.Griffinstated that the Union expected the contractors not to use materials manufactured bynonunion shops, further that it was a friendly meeting and that there would not beany trouble for the time being.The building supply firms named above and others in the building supply businessretained Arthur M. Marshall to deal with the Union.Between August 1955, andApril 1956, Marshall had many conversations with representatives of the Union.In the course of these talks with Marshall, in addition to Griffin, one or more ofthe following representatives of the Union was present, Walter J. LaFrancis, HarryP. Hogan, and Frank Barry. In one of the early talks with Marshall which relatedto the Merrick Lumber Company, Griffin sought recognition of the Union althoughtherewas no certification and also undertook to withdraw a threat to strike aconstructionjob which Merrick was supplying so long as they were negotiating.In the course of one of the meetings concerning Merrick, the discussion related to theUnion's desire to organizenonunionsupply houses in- order that the general con-tractors live up to a provision in the contract with the Union prohibiting unioncarpenters from working on orinstallinglumber precut by nonunion carpenters.'Griffin indicated that he would be willing to take all of Merrick's employees includingtruckdrivers, lumber handlers, and shop employees.In a conversation with Marshall around December 1955, Griffin expressed dis-pleasure with the results of his efforts with the suppliers and told Marshall thatifhe,Griffin,could not organizethe suppliers through the front door, he wouldtry the back door.Marshall inquired of Griffin whether he was referring to asecondary boycott.Griffin replied, probably.Upon inquiry by Marshall, Griffindeclared that he did not represent the suppliers' employees, and Marshall assuredGriffin he would bargain upon certification.Marshall described the gist of manyi The provision involved in the contract between the Union and the general contractors,effective from June 1, 1955, to March 31, 1957, follows :4.The hours of work per week shall be forty (40) hours and the working condi-tions are to be according to the Constitution and By-Laws of the Carpenters' Dis-trict Council of Springfield, Massachusetts, and considered part of this Agreement.The bylaws referred to contain the following provision :Ssc. 20. Members are not allowed to work or install any form of lumber precut byNon-Union Carpenters. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversations with Griffin as being to the ' effect that it would be easier and morepleasant for the lumber supply dealers to voluntarily recognize the Union, butthat if it could not be done that way, the Union would seek to accomplish itsobjective by means of secondary boycotts or strikes against the general contractors.In his testimony Griffin explained that in his talks with the suppliers and Marshallhe hoped to get the general contractors to comply with their contract and that thesuppliers would consider that unionization would be good for them as employersaswell as for their employees.Griffin did not at any time solicit the suppliers'employees to join the organization.Hogan in his testimony explained that they didnot seek directly to interest the individuals employed by the suppliers, but Thatthey were trying to get the shops that they had prior to the depression back intotheir organization.Hogan explained further that they were putting on "an edu-cational campaign" so that the materials used by the carpenters in their operationswould be fabricated and cut by men in their organization.In February 1956, another meeting was held between the Union's officials, Griffin,LaFrancis, Hogan, and Barry, and the Building Trades Employers Association. Inaddition to the executive secretary and the association's attorney, there were about10 to 15 general contractors present.Marshall was also present but as a guest.Hogan opened the meeting, stating that it was a nationwide situation, that the policyof the Union directed by the general president was to organize all phases of thebuilding supply industry, including lumber.Griffin stated that he had been unsuc-cessful in his efforts to organize the millwork supply houses after talking to manyof the employers and that he had not talked to the employees. Someone statedthat a general contractor could not get favorable prices by bids as there was only oneunion millwork shop in the area.Griffin replied that he would be glad to submita list of union millwork concerns.Griffin also stated that unless the contractorsstopped using nonunion materials there would be picket lines, and that if that wasconsidered a secondary boycott they could proceed with court action.The generalcontractors did not contend that they were not legally bound under this contractto buy union-made goods.About a week before Memorial Day, 1956, Griffin and LaFrancis met withGeorge L. and Joseph Ernest Roy, president and treasurer respectively of Roy Con-struction.The union representatives sought to have George and Joseph Roy influ-ence their brothers, Edmond A. and Fred L. Roy, president and treasurer respectivelyof Roy Lumber, to become a union supply house. Griffin explained in his testimonythat they felt it was legally and morally wrong for George and Joseph Roy of RoyConstruction to buy nonunion materials in violation of the contract with the Unionbecause all the Roys were brothers and they all had a financial interest in RoyLumber.George Roy declined to influence Edmond and Fred Roy explaining tothe union men that these two brothers run Roy Lumber to suit themselves.Duringthe course of this discussion, according to George Roy, LaFrancis called attentionto the precut lumber provision and George Roy took the position that that provisionreferred to precut rough framing lumber.The effect of Hogan's testimony is thatthe precut lumber provision does not refer to rough framing but to millwork suchas doorjambs, windows, and cabinets produced by shop carpenters.On Monday night, May 28, at a union meeting in town, Griffin declared to someof the carpenters employed by Roy Construction at the Chicopee housing job andother Roy Construction jobs, that he was going out to the job on Thursday, andthat if he found nonunion lumber he would shut down the job.Griffin also statedthat if they could not succeed by the front door they were going to use the backdoor and that he had been unsuccessful in organizing Roy Lumber for several years.There is no showing that persons employed by employers other than Roy Construc-tionwere present at this meeting.On Thursday, May 31, the Union called a strike of its men employed by RoyConstruction on the Chicopee project.At the time Hogan told George Roy thathe had been asking that they not use materials from a nonunion supply dealer andthat he wanted Roy to stop doing business with Roy Lumber.Hogan explained inhis testimony that he intended to invoke the precut lumber provision of the contract.Hogan explained further that the Union invoked the provision in this situationwhere there was a blood and financial interest in both the supplier and constructionenterprises and that the provision was not invoked elsewhere.The 4 Roy brothers already named and another brother, Leo N. Roy, togetherown all the outstanding and issued shares 2 in equal amounts of 4 corporate enter-prises in the building supply and construction industry.The other 2 corporations,in addition to Roy Construction and Roy Lumber, are McKinstry Metal Works, Inc.,2Roy Construction owns two shares of Roy Lumber. UNITED BROTHERHOOD OF CARPENTERS AND JOINERS297which engages in the fabrication of steel, and Pioneer Valley Lumber Company, aholding company which in turn owns 3 lumberyards in the form of 3 separate corpo-rate entities.As in the case of Roy Lumber, Edmond and Fred Roy are presidentand treasurer respectively of Pioneer Valley Lumber Company.Leo Roy is presi-dent of McKinstry Metal Works, Inc.The five brothers constitute the membershipof the board of directors of Roy Construction and all the brothers except Leo Royconstitute the membership of the board of directors of Roy Lumber.Under the corporate bylaws of Roy Construction and Roy Lumber the powersof management are vested in the board of directors.3Edmond Roy explained thatalthough legally the general management of Roy Lumber was in the hands of theboard of directors, as a practical matter this was not so.According to corporateofficials,George and Joseph Roy manage the construction interests-Roy Construc-tion; Edmond and Fred Roy manage the lumber and building supply interests-RoyLumber and Pioneer Valley Lumber Company; and Leo Roy manages the metalfabricating interests-McKinstry Metal Works, Inc.Further, according to them thebrothers do not consult or assist each other in the performance of their respectivemanagement functions.There are also, according to these officials, brief annualformal stockholders and board of directors meetings and elections to comply withState laws, but there is no interchange of ideas among these brothers except in familyor casual meetings when they talk business and could have given each other personaladvice.Edmond Roy explained the brothers were together in these different corporationsbecause of the practicalities of certain estate and capitalgainsproblems.He furthertestified that the five brothers have owned equal shares of stock in Roy Constructionand Roy Lumber since 1936, and that at one time their father was a stockholder inthese corporations. It appears also that since the brothers have taken over PioneerValley Lumber Company and the McKinstry Metal Works, Inc., they have beenequal owners of the stock in these companies, and that their father has never been astockholder in these companies.In a given period each of the five brothersreceive the same amount of income from the total earnings of all the corporateentities.Although 1 brother may benefit more or less or not at all from agiven entity, under the established practice, by salary adjustments from the severalcorporate entities, the 5 brothers benefit equally from the total earnings of all thecorporate entities taken together without regard as to which entity an individualbrother operates and without regard to the vicissitudes of a particular entity orentities.Roy Lumber and Roy Construction are located about 3 miles apart.They haveseparate offices and records.They do not employ supervisors or employees in com-mon, and neither do they transfer personnel to each other.Each does its own hiringand firing, and their labor relations policies are formulated independently.RoyLumber employs persons as administrative and sales personnel, truckdrivers, tally-men, loaders, cabinetmakers, millworkers, and sashmakers and doormakers, whofabricate special order or custom millwork.These employees using woodworkingdevices do such work as cutting gutters and thresholds to size and build cabinetsfor sale to customers.Roy Construction employs persons as masons, bricklayers, hodcarriers, steelworkers, engineers, and carpenters.In the course of the Chicopee jobwhich was located almost across the road from Roy Lumber, Roy Lumber madeavailable to Roy Construction part of its property and a shed where Roy Construc-tion setup certain machinery to cut lumber for the job.About 5 percent of Roy Lumber's annual sales is made to Roy Construction.George Roy testified that Roy Construction purchases annually about $400,000worth of building supplies such as brick, cement, and lumber and that of this amountannual purchases of this type of material amounting to about$85,000 are madefrom Roy Lumber.He further testified that millwork orders are placed with variouscompanies on the basis of lump sum price contracts.George Roy explained thatRoy Construction sends. out cards inviting quotations or bids from Roy Lumberand other millwork firms.He also explained that no special consideration or pref-8The bylaws of Roy Lumber provide :The board of directors shall have and may exercise all the powers of the corpora-tion except as conferred upon the stockholders by law by agreement of the associa-tion and by these bylaws.The bylaws of Roy Construction provideThe directors shall have all the powers usually invested in a board of directors ina business corporation.They have the general direction, control, and managementof the propertyand businessof the corporation. 298DECISIONS OF NATIONALLABOR RELATIONS BOARDRoy Lumber, and that he always awards the contract to the lowestbidder even if the difference is but a fewcents.It was thereafterdeveloped throughGeorge Roy that there had been no bids other than from Roy Lumberon certainmillwork.He testified that "we" are limited in the area for millwork to the West-fieldWoodworking Company and "ourselves," that is, "The J. G. Roy LumberCompany."George Royexplained. that about 2 years ago the Westfield Companywas awarded a millwork contract but they had rendered such unsatisfactory servicethat he told them not tosend inany more bids.He explainedthat the only othermillwork firm in thearea wasMerrick Lumber, but that he had neverdone businesswith Merrick as they had not been able to compete on price.George Roy testifiedfurther that he looks to Roy Lumber as his only supplier of millwork in the area.As has already been noted, thereis a disputeas tothe meaningof the term, pre-cut lumber.There is no question that Roy Construction has had its employees onits projects install nonunion custom millwork purchased from Roy Lumber and precutby Roy Lumber employees.There appears also to be no question that Roy Con-struction ordered door frames from Roy Lumber which were cut and assembled byRoy Lumber employees for the Chicopee project.George Roy took the position inhis testimony that precut as used in the industry refers to rough framing or struc-tural pieces .4Roy Lumber does not furnish lumber of this type to its customers.George Roy has been chairman of theBuildingTrades Employers Associationnegotiating committee for several years when the precut lumber provisionwas rein-corporated as the contract was renewed, but wasnot onthe committee when theprovisionwas originated.Hogan, the only witness who was a member of thenegotiations committee when the provision was first used in 1950, testified that inproposing the precut lumber provision, the Union explained that its purpose was tostandardize the conditions of the shop carpenters or millmen who were doing cuttingor fabricating work such as making doorjambs and windows which requires theskill and ability of a carpenter and thus to reestablish the situation which had pre-vailed prior to the depression when men doing this work were part of the unionorganization.Hogan also testified that he knew that the construction industry usedthe term precut house, but that he had never heard of precut lumber.B. The conclusionsThe complaint alleges that with the object of (1) forcing Roy Construction andother organized general construction contractors in the greater Springfield area tocease using products of and to cease doing business with Roy Lumber and otherunorganized building material suppliers in the area, and (2) forcing Roy Lumberand other unorganized suppliers to recognize the Respondents although theRespondents were not certified under Section 9; the Respondents caused its membersemployed by Roy Construction to strike the Chicopee housing project on May 31,1956; and that thereby Respondents induced and encouraged employees of RoyConstruction and employees of other employers to engage in concerted refusals towork in violation of Section 8 (b) (4) (A) and (B) of the Act.The answer admitsthat the Respondents demanded of Roy Construction and other organized construc-tion contractors in the greater Springfield area that they cease working upon orinstalling any form of lumber precut by nonunion carpenters employed by RoyLumber or other unorganized suppliers, that the Respondents demanded that RoyConstruction cease installing at its Chicopee housing job lumber precut by RoyLumber, that Roy Construction refused to comply, that the Respondents causedtheir members employed by Roy Construction to strike the Chicopee job on May 31,1956, but denies that the Respondents engaged in this conduct for the object allegedin the complaint and explains that the sole object was the enforcement of a contractwith Roy Construction and other organized construction contractors in the greaterSpringfield area under which its members were "not allowed to work nor installany form of lumber precut by non-union carpenters."The answer defends bycontending that the Respondents' conduct is not proscribed by Section 8 (b) (4)(A) and (B) for the reasons that (1) Roy Lumber is not "another employer"because Roy Lumber and Roy Construction are commonly owned and managed4According to a representative the Merrick Lumber Company precutlumber refers tolumber which has been cut at a mill or supply house so that the lumber can be erectedon the job as part of the building without further cutting, and that precuttingfor mill-work purposes refers to cutting rough lumber for such things as doors, doorframes; andwindows which are later finished or partially finished as windows, doors, etc.The exec-utive secretary of the Building Trades Employers Association, who has held that positionabout 6 years, testified that so far as he knows there is no generally acceptedmeaningof the term precut lumber in the building supply or the construction industry. SOUTHERN BLEACHERY & PRINT WORKS, INC.299and that therefore there is no neutral employer, (2) the sole object of theRespondents was the enforcement of a legal and valid contract with Roy Construc-tion, and (3) the means used-striking the Roy Construction Chicopee job-was apermissible primary activity and that the effect on Roy Lumber was only incidental.For the reason stated by the Board inSand Door and PlywoodCo.5 the TrialExaminer finds no merit to the Respondents' defense that it was engaging in lawfulconduct in that it was seeking the enforcement of a legal and valid contract.This is not, however, the disposition which should be made with respect to thedefense which raises the issue as to whether Roy Lumber and Roy Construction areneutrals as to each other or whether either may be considered to be anotheremployer in its relationship with the other.The purpose of the Act's secondaryboycott prohibition is to protect innocent neutral third parties from being injuredin labor disputes which are not their own concern by preventing the extension ofthe area of the controversy beyond the disputants.The facts presented by this case do not call for according the same recognitionto Roy Lumber and Roy Construction as separate legal entities as may be accordedthem in other branches of the laws The 5 Roy brothers, through ownership ofall the shares of stock in equal amounts in 4 corporate entities, are actually engagedin a family partnership venture in various phases of the building supply andconstruction business.Roy Construction and Roy Lumber are in reality part ofthis larger partnership enterprise.By their own arrangement each of the brothers,in effect, shares equally from the profits and losses of these corporate entities.This sharing takes place regardless of the fortunes of a particular corporate entityand regardless of which entity or entities a particular brother or brothers mayoperate for the equal benefit of all.The brothers together constitute the member-ship of the board of directors of Roy Construction, and all except Leo Roy consti-tute the membership of the board of directors of Roy Lumber.Whether or notEdmond and Fred Roy, of Roy Lumber, interfere with or assist Joseph and GeorgeRoy as officers and agents of Roy Construction, or vice versa, as directors of bothentities these brothers have the power to participate in management decisionsincluding labor relations policy 7 of both entities and thereby are in a position toresolve the dispute.Roy Lumber and Roy Construction, moreover, are engagedin related businesses, and Roy Lumber supplies all of Roy Construction's require-ments for millwork in the area, or as George Roy explained in his testimony, inpurchasing such millwork for Roy Construction "we" are limited to "ourselves,"that is Roy Lumber.As equal partners with management powers, the Roy brothers among themselvesdo not stand in the position of innocent third party neutrals unconcerned in thedispute.Not interfering with and permitting disputants so situated to resolvetheir own issues would not appear to extend the area of the dispute.Accordingly,.and in view of the fact that the Respondents did not induce a strike as to employeesother than those of Roy Construction and that the Respondents did not object topurchases of goods by Roy Construction from employers other than Roy Lumber,it is concluded that the Respondents did not violate Section 8 (b) (4) (A) and(B) of the Act as alleged, and it is recommended that the complaint be dismissed-8[Recommendations omitted from publication.]113 NLRB 1210 (United Brotherhood of Carpenters).° See, for example,Douds v. Metropolitan Federation of Architects. etc.,75 F. Supp.,672 (D. C., N. Y.), andN. L. R. B. v.StoweSpinningCo., 336 U. S. 226.7See 2 Flectcher, Private Corporations § 505 (1954).6SeeIrwin-Lyons' Lumber Company,87 NLRB 54 (National Union of Marine Cooksand Stewards), and compareNational Cement Products Co.,115 NLRB 1290 (Interna-tional Brotherhood of Teamsters).Southern Bleachery&Print Works, Inc.andMachine PrintersBeneficial Association.Case No. 11-CA-960. June 24, 1957DECISION AND ORDEROn November 5, 1956, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding that the118 NLRB No. 33.